Putnam J.
delivered the opinion of the Court (Morton J. dissenting.) If it could be maintained that an individual, who *324had no property in the stock of a copartnership, (other than what might arise in the shape of profits,) could not legally be considered as a partner, it would seem to follow, that the instruction given by the judge who tried this cause, in respect to the operation of the deed from Horace to Thomas Buffum, would be correct. But we know of no authority to that point, and we think the position is not tenable. In fact, the skill and services of an individual may be justly valued as a full share of the stock which the others who associate with him, may put or bring into the common enterprise. At any rate, the proportion' would be regulated by the associates, at the time of forming their connexion. For example, suppose four persons, A, B, C & D, associate for a common object or business. If A, B & C have each $ 1000 propertyand bring that into the joint concern, and D has not a dollar of property, but possesses skill which the other three associates should consider to be ■ worth $1000, if employed for the joint use of the concern, so long as it should be carried on, under such‘circumstances, if the parties should accordingly commence upon the business, each to share profit or loss equally, we cannot doubt but that D would be legally a copartner; as much so as he would have been if he had put $ 1000 into the stock, instead of contributing his skill in the management of the business. How much of the stock should be taken by each at the dissolution of the partnership, would depend upon the agreement of the associates. It might be that D should only carry away his share of profits, or he might have a percentage upon the stock. It might be, that he having nothing to bring to the establishment at first, but his skill and services, his proportion of profit and Joss might be rated at less than one quarter part; or if the skill were of a high order, it might be well rated at more. That would be altogether a matter to be settled by the associates. But D would be as much a copartner, whether he was to have a fourth or a fortieth part of the profits. Again ; suppose that at the time of making the agreement of partnership, D had $ 500, and each of the others $ 1000, and that D’s skill should be estimated at $ 500, and that they were to share profit and loss equally, but that in the prosecution of the work it should he manifest that D’s skill and services were greatly underrated. *325and the other associates should therefore agree that he should take out his $ 500 for his own use, which sum should be supplied by his associates, and the same division of profit and loss should be made as before. We think that such an arrangement would not necessarily, operate as a dissolution of the connexion. We have seen that it might originally have been good and binding. It would be like any other distribution of the funds among the individuals, or some of them, composing the co-partnership. The whole stock of the common concern would be liable to creditors, and the individuals would be also personally liable, jointly and severally, to the creditors. A majority of the Court are of opinion, that the deed of Horace to Thomas Buffum of the 6th of June, 1828, did not necessarily operate as a dissolution of the partnership, which the case finds was in existence when it was made. I would however state here, that our confidence in this point is somewhat lessened from the consideration, that our learned brother who tried the cause, retains the same opinion which he then entertained, that the deed did necessarily operate as a dissolution." A majority of the Court are of opinion, that it was evidence in the case, which might or might not prove a dissolution, as other facts might be proved in the case, all of which should have been left to the jury, to determine the fact whether the copartnership had been dissolved or not. For example ; if after the deed, Horace had ceased to have any concern in the establishment, had entered into other business on his own separate account, or as it might be, had removed to a foreign country or place, and there carried on business for himself or lived upon his own funds or otherwise, upon such evidence we should all think that the jury ought to find that the copartnership was dissolved. Dn the other hand, if (as in the present case it is found) Horace, after his deed to Thomas, continued to act as a partner, making himself liable, as such by drafts and other partnership business, just as he had done before the giving of such deed, then it would seem to a majority of the Court, that the jury ought to find that the partnership was not dissolved. For the reasons before mentioned, a majority of the Court are of opinion, that the verdict should be set aside and a new trial granted